      Case: 1:20-cv-01150 Document #: 1 Filed: 02/17/20 Page 1 of 10 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

 STARLINDA BRANICK,
                                                          Case No. 1:20-cv-01150
                        Plaintiff,

        v.


 ALBERTSONS COMPANIES, INC. d/b/a
 JEWEL-OSCO,

                        Defendant.


                                            COMPLAINT

       Plaintiff Starlinda Branick (“Plaintiff”), through her undersigned counsel, brings this

complaint against Defendant Albertsons Companies, Inc. d/b/a Jewel-Osco (“Defendant”), and

alleges as follows:

                                        INTRODUCTION

       1.      Plaintiff brings this action against Defendant under Title III of the Americans with

Disabilities Act (the “ADA”), 42 U.S.C. § 12101 et seq. and its implementing regulations, and the

Rehabilitation Act of 1973 (the “Rehab Act”), 29 U.S.C. § 701 et seq. and its implementing

regulations, in connection with Defendant’s failure to offer blind patrons the full and equal

enjoyment of its health screening kiosks.

       2.      Since the enactment of the ADA thirty years ago, all public accommodations have

been required to ensure that their facilities are fully accessible to individuals with disabilities,

including sight-impaired individuals.
      Case: 1:20-cv-01150 Document #: 1 Filed: 02/17/20 Page 2 of 10 PageID #:2




       3.      The Rehab Act, which was enacted nearly fifty years ago, forbids programs or

activities that receive Federal financial assistance from discriminating against otherwise qualified

individuals with disabilities.

       4.      Plaintiff is a legally blind “individual with a disability” as defined by the ADA,

42 U.S.C. § 12102(2).

       5.      As explained in detail below, Plaintiff was denied full and equal access to

Defendant’s facilities because of Defendant’s use of inaccessible health screening kiosks.

       6.      Defendant violated, and continues to violate, the ADA and the Rehab Act through

its denial of full and equal access to, and enjoyment of, Defendant’s facilities, services, privileges,

advantages, and accommodations.

       7.      Plaintiff seeks the following declaratory and injunctive relief: (1) a declaration that

Defendant’s inaccessible health screening kiosks violate the ADA and the Rehab Act as described

in this complaint; and, (2) an injunction requiring Defendant to update or replace its health

screening kiosks so that they are fully and independently accessible to blind or other vision

impaired individuals.

                                 JURISDICTION AND VENUE

       8.      This Court has federal question jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1343 for claims arising under the ADA and the Rehab Act.

       9.      Plaintiff’s claims asserted in this complaint arose in this judicial district, and

Defendant does substantial business in this judicial district.

       10.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

the judicial district in which a substantial part of the events and/or omissions at issue occurred.




                                                  2
      Case: 1:20-cv-01150 Document #: 1 Filed: 02/17/20 Page 3 of 10 PageID #:3




                                             PARTIES

       11.     Plaintiff Starlinda Branick is and, at all times relevant hereto, was a resident of

Bellwood, IL. As described above, Plaintiff is a legally blind individual and is therefore a member

of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations implementing the

ADA set forth at 28 CFR §§ 36.101 et seq.

       12.     Defendant Albertsons Companies, Inc. is a corporation organized under Delaware

law, and is headquartered at 250 Parkcenter Blvd., Boise, ID 83706.

       13.     Defendant is a public accommodation pursuant to 42 U.S.C. §12181(7).

                                  FACTUAL ALLEGATIONS

                              Defendant’s Health Screening Kiosks

       14.     Defendant offers health screening kiosks in its stores that individuals can freely use

to measure their weight, body mass index (“BMI”), pulse, and/or blood pressure. The kiosks are

offered as a purported preventative health measure to help customers to better track health statistics

so they can monitor for conditions such as diabetes and hypertension.

       15.     The kiosks are equipped with a variety of high-tech features and capabilities,

including the ability to sync user results to a companion mobile application. The kiosks are also

purportedly HIPAA compliant and can display information in multiple languages.

       16.     However, the kiosks are inaccessible to individuals with visual disabilities because

the only way to use the kiosk is through the use of an interactive touch screen.

       17.     The kiosks do not have any tactilely discernible input controls such as a keyboard

or keypad that would permit an individual with a visual disability to interact with and use the

offered services and features.




                                                  3
      Case: 1:20-cv-01150 Document #: 1 Filed: 02/17/20 Page 4 of 10 PageID #:4




          18.   Although the kiosks appear to be capable of speech output, the capability is

meaningless to individuals with visual disabilities who cannot access the kiosks in the first instance

because of the touch screen barrier.

          19.   To the extent an individual with a visual disability can access a kiosk and utilize its

features, not all functions and displayed information are audible and delivered through speech

output.

          20.   Indeed, because of privacy and HIPAA considerations, the kiosks will not output

audio of the user’s health results, including weight, BMI, pulse, and blood pressure: “The higi

Station is designed to provide health stats only to the user seated at the touchscreen, which is

purposely angled so that people around the station can’t see the information displayed on it. higi

[sic] does not share personal health information on the top screen or over the station’s audio.” 1

                                       Plaintiff’s Experience

          21.    Plaintiff visited Defendant’s store located at 2128 S. Mannheim Rd, Westchester,

IL 60154 (the “Westchester Location”) in January of 2020.

          22.   The Westchester Location is within the area that Plaintiff typically travels as part

of Plaintiff’s regular activities.

          23.   The Westchester Location offers a health screening kiosk, as shown in the image

below:




1
 https://higi.desk.com/customer/en/portal/articles/695436--is-the-higi-station-private-
?b_id=4768 (last accessed February 17, 2020).
                                                  4
      Case: 1:20-cv-01150 Document #: 1 Filed: 02/17/20 Page 5 of 10 PageID #:5




                   Figure 1 – the Westchester Location’s health screening kiosk

       24.     When Plaintiff attempted to access and use the health screening kiosk at the

Westchester Location, Plaintiff was unable to access or use the kiosk’s services or features because

it is inaccessible to the visually impaired.

       25.     Unfortunately, to date, Plaintiff has not had the practical ability to use the health

screening kiosk at Defendant’s stores, because, as currently designed, the kiosks are inaccessible.

       26.     Despite Defendant’s inaccessible health screening kiosks, Plaintiff intends to

continue patronizing the Westchester Location on a regular basis because it is approximately three

miles from her home and within her usual area of travel.

       27.     Nevertheless, Plaintiff is and will be deterred from returning to and accessing the

health screening kiosk so long as it remains non-compliant and inaccessible, and so long as

                                                 5
      Case: 1:20-cv-01150 Document #: 1 Filed: 02/17/20 Page 6 of 10 PageID #:6




Defendant continues to employ the same policies and practices that have led, and in the future will

lead, to inaccessible facilities and denial of accessibility.

                               Defendant Denies Individuals With
                            Visual Disabilities Full And Equal Access

        28.     Defendant is engaged in the ownership, management, operation, and development

of retail stores throughout the United States, including, upon information and belief, approximately

188 Jewel-Osco stores across the country.

        29.     On information and belief, Defendant has centralized policies and practices

regarding the operation, design, and accessibility of its stores. Despite this, Defendant does not

ensure that its customers are afforded full and equal enjoyment of the goods, services, facilities,

privileges, advantages, and accommodations offered by Defendant.

        30.     Defendant has failed to provide any option for Plaintiff to independently access and

use the health screening kiosks in its stores.

        31.     Plaintiff and other visually impaired individuals are thus denied full and equal

enjoyment to services and features of the health screening kiosks because the kiosks must be

operated exclusively using a visual interface accessible only to sighted individuals.

        32.     Because the kiosks are not independently operable by individuals with visual

disabilities, Plaintiff and other visually impaired individuals are segregated and otherwise treated

differently insofar as they cannot use the kiosks without the assistance of a third-party, unlike

sighted individuals.

        33.     Further, these third-parties have no training or incentive to offer the full range of

features available in the health screening kiosks.

        34.     More distressing, due to the sensitive and private nature of the health information

that is displayed on kiosk’s screen and provided to users, because the kiosks do not have any

                                                   6
      Case: 1:20-cv-01150 Document #: 1 Filed: 02/17/20 Page 7 of 10 PageID #:7




private audio output capability for health results, a third-party is required in order for that

information to be provided to an individual with a visual disability. This functional limitation

deprives Plaintiff and other visually impaired individuals of privacy and undermines HIPAA

protections.

          35.   Accordingly, the Westchester Location, along with all of Defendant’s other store

locations in which a health screening kiosk is offered, is non-compliant with the ADA and the

Rehab Act.

          36.   Absent the relief requested in this matter, Plaintiff will continue to be denied full

and equal enjoyment of Defendant’s health screening kiosks

                                      CAUSE OF ACTION

                    COUNT I: VIOLATION OF TITLE III OF THE ADA

          37.   The allegations set forth in the previous paragraphs are incorporated by reference.

          38.   Defendant has discriminated and continues to discriminate against Plaintiff by

failing to make its facilities and services fully accessible to, and independently usable by,

individuals with visual disabilities, specifically, because of Defendant’s inaccessible health service

kiosks.

          39.   Plaintiff has been, and continues to be, denied full and equal access to Defendant’s

services and facilities due to the inaccessible health screening kiosks.

          40.   Defendant’s ongoing failure to provide Plaintiff full and equal enjoyment of the

health screening kiosks constitutes unlawful discrimination on the basis of a disability in violation

of 42 U.S.C. § 12182(a).

          41.   Defendant’s conduct is ongoing and continuous, and Plaintiff has been harmed by

Defendant’s conduct.



                                                  7
      Case: 1:20-cv-01150 Document #: 1 Filed: 02/17/20 Page 8 of 10 PageID #:8




        42.     Unless Defendant is restrained from continuing its ongoing and continuous course

of conduct, Defendant will continue to violate the ADA and will continue to inflict injury upon

Plaintiff and others with visual disabilities.

        43.     Given that Defendant has not complied with the ADA’s requirements to make its

facilities fully accessible to, and independently usable by, individuals with visual disabilities,

Plaintiff invokes her statutory rights to declaratory and injunctive relief, as well as costs and

attorneys’ fees.

                       COUNT II: VIOLATION OF THE REHAB ACT

        44.     The allegations set forth in the previous paragraphs are incorporated by reference.

        45.     The Rehab Act forbids programs or activities that receive Federal financial

assistance from discriminating against qualified individuals with disabilities.

        46.     Plaintiff is an otherwise qualified individual with a disability within the meaning

of the Rehab Act.

        47.     Defendant is subject to the Rehab Act because it is a program or activity that

receives Federal financial assistance administered by the U.S. Department of Health and Human

Services, including Medicare provider payments from the centers for Medicare/Medicaid Services.

        48.     Defendant has violated and continues to violate the Rehab Act by denying

individuals with visual disabilities the full and equal services, facilities, privileges, advantages,

and accommodations of Defendant’s stores.

        49.     Defendant’s conduct has harmed Plaintiff and will continue to harm Plaintiff unless

and until Defendant is ordered by this Court to make its stores accessible to individuals with visual

disabilities.




                                                 8
      Case: 1:20-cv-01150 Document #: 1 Filed: 02/17/20 Page 9 of 10 PageID #:9




                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests judgment as follows:

        a.      A declaratory judgment that Defendant is in violation of the specific requirements

of the ADA and the Rehab Act as described above;

        b.      A permanent injunction which directs Defendant to take all steps necessary to bring

all of its health screening kiosks into full compliance with the requirements set forth in the ADA

and the Rehab Act, so that they are fully accessible to, and independently usable by, individuals

with visual disabilities, and which further directs that the Court shall retain jurisdiction for a period

to be determined after Defendant certifies that all of its health screening kiosks are fully in

compliance with the relevant requirements of the ADA and the Rehab Act to ensure that Defendant

has adopted an institutional policy and practice that will in fact cause Defendant to remain in

compliance with the law;

        c.      Payment of costs of suit;

        d.      Payment of reasonable attorneys’ fees and/or nominal damages; and,

        e.      The provision of whatever other relief the Court deems just, equitable and

appropriate.




                                                   9
    Case: 1:20-cv-01150 Document #: 1 Filed: 02/17/20 Page 10 of 10 PageID #:10




Dated: February 17, 2020                     Respectfully Submitted,

                                             By: /s/ R. Bruce Carlson
                                             R. Bruce Carlson
                                             Kelly K. Iverson
                                             Bryan A. Fox
                                             CARLSON LYNCH LLP
                                             1133 Penn Avenue, 5th Floor
                                             Pittsburgh, PA 15222
                                             Tel: 412-322-9243
                                             Fax: 412-231-0246
                                             bcarlson@carlsonlynch.com
                                             kiverson@carlsonlynch.com
                                             bfox@carlsonlynch.com

                                             Counsel for Plaintiff




                                        10
